Exhibit 10.10

FIRST AMENDMENT TO THE ROOMSTORE, INC.

SUPPLEMENTAL SEVERANCE PLAN FOR SENIOR EXECUTIVE EMPLOYEES

WHEREAS, RoomStore, Inc. (“Company”) has adopted a Supplemental Severance Plan
for Senior Executive Employees (“Plan”), and

WHEREAS, the Plan was approved by the Board of Directors of the Company on
January 30, 2007, and

WHEREAS, the Board of Directors has determined that changes to the Plan are
necessary and prudent.

NOW, THEREFORE, the Plan is revised as follows:

1. The Plan shall be renamed as the “Severance Plan for Senior Executive
Employees.”

2. A new paragraph ‘D’ shall be added to Section II, Benefit Entitlement, which
shall read:

“D. No Duplication of Benefits. If a Participant is eligible for benefits under
any other Company Plan (i.e., the RoomStore, Inc. Severance Plan or a Change in
Control Agreement), then the Participant shall only receive benefits under one
Plan, whichever Plan pays the highest benefit for the Participant.”

3. Section IV.A of the Plan shall be revised to read:

“Salary Continuation Benefits. Participants will receive salary continuation
benefits equal to one year of salary at their then-current rate of pay. Such
benefits will be paid in equal installments over a 23 month period, beginning 30
days after their termination of employment. Salary continuation benefits will
end if and when the Participant accepts new employment. Participants are
required to immediately report any new employment to the Company. Salary
continuation benefits will be subject to regular income and employment tax
withholding. As used in this Section IV, the term “salary” shall mean the
Participant’s base salary, and does not include bonuses, car allowances,
perquisites, or any other additional forms of compensation.”

3. Section V.A of the Plan shall be revised to read:

“Plan Administrator and Named Fiduciary. This Plan will be administered by a
Plan Administrator, who shall be appointed by and work under the direction of,
the Board of Directors of the Company. The Plan Administrator may, but is not
required to, adopt rules and regulations for the administration of the Plan. Any



--------------------------------------------------------------------------------

questions regarding claims or benefits under the Plan should be addressed to:
Senior VP - Human Resources, 12501 Patterson Avenue, Richmond, Virginia 23238.”

“The Plan Administrator shall have express discretionary authority to implement
and interpret the plan, and to determine eligibility for benefits and the
amounts of benefits payable, under the Plan. Determinations and interpretations
by the Plan Administrator, including but not limited to, decisions relating to
eligibility for, entitlement to, and payment of benefits, will be conclusive and
binding for all purposes. When making any determinations or calculations, the
Plan Administrator will be entitled to rely upon the accuracy and completeness
of information furnished by employees and agents of the Company.”

4. Except as amended herein, the Plan shall remain in full force and effect.

This Plan Amendment has been approved by the Board of Directors of the Company
on this 7 day of April 2011.

/s/ Robert C. Shaffner Robert C. Shaffner Chairman of the Board



--------------------------------------------------------------------------------

ROOMSTORE, INC

SUPPLEMENTAL SEVERANCE PLAN FOR SENIOR EXECUTIVE EMPLOYEES

PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION

RoomStore, Inc (“RoomStore”) hereby adopts this Severance Plan for Senior
Executive Employees (the “Plan”) to describe the circumstances under which
certain executive employees may receive salary continuation benefits in the
event their employment with the Company is involuntarily terminated. The term
“Company” means RoomStore, and any wholly owned U.S. subsidiaries of RoomStore.
The purpose of the Plan is to assist eligible executive employees during periods
of possible unemployment due to unforeseen business events.

 

I. Eligible Employees. The following employees shall be eligible to participate
in the Plan (hereinafter referred to as “Participants”):

 

  A. Active employees of RoomStore who hold the title of Senior Vice President
or higher, and who do not have an employment agreement with the Company,

 

  B. Such other active executive employees of the Company as the Plan
Administrator may, in its sole discretion, designate as eligible to participate
in the Plan.

 

II. Benefit Entitlement. If a Participant’s employment with the Company is
involuntarily terminated in connection with a “business event,” then the
Participant may be eligible to receive a salary continuation benefit under the
Plan, subject to the other terms and conditions described below. “Business
events” include, but are not limited to: the sale of the Company or a majority
of its assets; a change in the majority ownership of the Company; a reduction in
force or downsizing of a business unit or department; a restructuring; a filing
for reorganization or protection under any state or federal bankruptcy statute;
or any other event that the Plan Administrator, in its sole discretion,
determines to be a “business event.”

 

  A. Termination for Cause. If a Participant’s employment with the Company is
terminated for cause, then such Participant’s termination will not be considered
an involuntary termination, and s/he will not be eligible to receive any
benefits under this Plan.

 

  B. Death, Disability, Retirement or Voluntary Termination. If a Participant’s
employment with the Company terminates by reason of death, disability,
retirement or voluntary termination for any reason, then such Participant’s
termination will not be considered an involuntary termination and s/he (or their
estate) will not be eligible to receive a benefit under the Plan.

 

  C.

Continued Employment. If, subsequent to a business event, the Participant
continues employment with the Company or its successor, or accepts an offer of
employment with the new owners of the Company, then s/he will not be eligible to
receive a salary continuation benefit under the Plan. The continued employment
or new employment must be substantially equivalent or superior in pay and duties
to the Participant’s pay and duties immediately prior to the business event. If
the Participant accepts an offer of employment with the Company or its successor
or with the new owners of the Company, but is later

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       1   



--------------------------------------------------------------------------------

 

terminated within 2 years of the business event, then s/he shall be entitled to
the full severance benefit as provided under the Plan.

 

III. Conditions for Receipt of Benefit.

 

  A. Release of Claims. Each Participant will be required to sign a release of
all employment-related claims in order to receive a benefit under the Plan.
Benefits will not be payable under this Plan to any Participant who fails to
sign the release.

 

  B. Completion of Duties. Each Participant will be required to remain employed
through any termination date specified by the Company and will be required to
fully comply with any changes in job responsibilities, work schedules and any
other specific terms and conditions which may be required by the Company in
anticipation of or in connection with a business event. Benefits will not be
payable under this Plan to any Participant who fails to comply with such
requirements.

 

  C. Subsequent Employment. Participant’s who receive benefits under the Plan
will be deemed to agree, as a condition of receiving benefits, that if, within
twenty-six (26) weeks following their termination of employment, they are
rehired by the Company, then they will repay to the Company all benefits that
they have received under the Plan. The Company may, in its discretion, require
as a condition of benefit entitlement written acknowledgment and/or specific
agreement to the terms of this provision by Participants.

 

IV. Benefit Amounts.

 

  A. Salary Continuation Benefits. Participants will receive salary continuation
benefits equal to one year of salary at their then-current rate of pay. Such
benefits will be paid in a single lump sum as soon as administratively
practicable following the Participant’s termination of employment with the
Company, but no later than 30 days after employment termination. Salary
continuation benefits will be subject to regular income and employment tax
withholding. As used in this Section IV, the term “salary” shall mean the
Participant’s base salary, and does not include bonuses, car allowances, or any
other additional forms of compensation.

 

  B. Employee Benefit Plans. Except as otherwise required by applicable law or
the terms of any Company employee benefit plan, Participants will not be
eligible to continue to participate in any employee benefit plans sponsored by
the Company following their termination of employment except as specifically
allowed by the Company.

 

  C. Integration with WARN Act. Notwithstanding any of the above, benefits
payable under the Plan will be reduced by any amounts required to be paid to a
Participant pursuant to the Worker Adjustment and Retraining Notification Act
(“WARN”), without regard to whether the Participant asserts such rights. The
Plan is not intended to duplicate payments already required by WARN.

 

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       2   



--------------------------------------------------------------------------------

V. Administration.

 

  A. Plan Administrator and Named Fiduciary. RoomStore will be the Plan
Administrator and the named fiduciary of the Plan. RoomStore may delegate its
powers and responsibilities for administration of the Plan to one or more
persons or to a committee. The Plan Administrator may adopt such rules and
regulations and may make such decisions, as it deems necessary or desirable for
the proper administration of the Plan. Benefit claims and questions regarding
the administration of the Plan should be addressed to RoomStore, Inc., 12501
Patterson Avenue, Richmond, Virginia, 23238, Attn: Senior VP – Human Resources
or by calling 1-866-287-3202 ext, 7645. Final determination of all benefits will
be made in accordance with the written terms of the Plan.

The Plan Administrator shall have the express discretionary authority to
determine eligibility for benefits and the amount of benefits, to decide factual
and other questions relating to the Plan, and to interpret the terms of the
Plan. Determinations and interpretations by the Plan Administrator, including
without limitation decisions relating to eligibility for, entitlement to, and
payment of benefits, will be conclusive and binding for all purposes, When
making any determination or calculation, the Plan Administrator will be entitled
to rely upon the accuracy and completeness of information furnished by the
Company’s employees and agents.

 

  B. Claims Procedures. All claims for benefits should be submitted to
RoomStore, Inc, 12501 Patterson Avenue, Richmond, Virginia, 23238, Attn; Senior
VP – Human Resources. If a claim is denied, then the eligible employee will
receive within 90 days a written notice explaining the denial. Eligible
employees have the right to file a written request for a review of the denial
with the Plan Administrator within 90 days after receiving written notice of the
denial. The Plan Administrator will conduct a full and fair review of the claim
for benefits and will deliver to the eligible employee a written decision within
60 days after receipt of the request for review, except that, if there are
special circumstances requiring an extension of time for processing, the 60-day
period may be extended for an additional 60 days.

 

  C. Amendment and Termination; Administrative Status. The Company has the right
to amend, modify or terminate the Plan at any time. The Plan is a severance plan
and therefore a welfare benefit plan, rather than a pension or retirement plan.
Benefits payable under the Plan are not contingent, directly or indirectly, on
an eligible employee’s retirement. Eligible employees have no vested right to
benefits under the Plan.

 

VI. Miscellaneous.

 

  A. Binding on Successors and Assigns. The provisions of this Plan will be
binding on the Company and its successors and assigns.

 

  B. Severability. In the event that any provision of this Plan is held illegal
or invalid, the remaining provisions of this Plan will not be affected thereby.

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       3   



--------------------------------------------------------------------------------

  C. No Employment Contract. Nothing contained in this Plan will be construed to
be an employment contract between any employee and the Company.

 

VII. ERISA Rights. Employees eligible or who may become eligible to receive a
benefit under the Plan (“eligible employees”) are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). ERISA provides that all eligible employees shall be entitled
to the following:

 

  A. Eligible employees may examine, without charge, at the Plan Administrator’s
office or its Human Resources Department, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series) filed by the Plan with the
U.S. Department of Labor. These documents are available during regular business
hours.

 

  B. Eligible employees may obtain, upon written request to the Plan
Administrator, copies of all documents governing the operation of the Plan, and
copies of the latest annual report (Form 5500 Series) and an updated summary
plan description. The Plan Administrator may make a reasonable charge for
copies.

 

  C. The law provides that eligible employees cannot be fired or discriminated
against to prevent them from attaining a benefit under the Plan or for
exercising their rights under ERISA. If an eligible employee’s claim for a
benefit under the Plan is denied in whole or in part, the eligible employee must
receive a written explanation of the reason for the denial. The eligible
employee has the right to have his or her claim reviewed and reconsidered, as
described above.

 

  D. Under ERISA, eligible employees can take certain steps to enforce the
rights described above. For example, if an eligible employee requests Plan
materials, he or she must receive them within 30 days. However, if the materials
have not been received after about 20 days, he or she should check with the Plan
Administrator to see if there are any problems with the request. Then, if he or
she has not received the materials within 30 days of request, an eligible
employee can file suit in federal court. The court can require the Plan
Administrator to provide the materials and pay up to $110 for each day of delay
until the eligible employee receives the materials, unless they were not sent
because of reasons beyond the control of the Plan Administrator. If an eligible
employee has a claim for benefits, which is denied or ignored, in whole or in
part, he or she may file suit in state or federal court, or ask the U.S.
Department of Labor for help. If an eligible employee is being discriminated
against for exercising his or her protected rights under ERISA, he or she can
get assistance from the U.S. Department of Labor or file suit in federal court.
Any time an eligible employee sues, the court will decide who should pay court
costs and legal fees. If the eligible employee wins, the court may order the
person he or she sued to pay these costs and fees. If he or she loses, the court
may order the eligible employee to pay these costs and fees, for example, if it
finds that the eligible employee’s claim is frivolous.

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       4   



--------------------------------------------------------------------------------

  E. In addition to creating rights for eligible employees, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate the Plan, called “fiduciaries” of the Plan, have certain duties to
act prudently and in the interest of eligible employees.

 

  F. If an eligible employee has any questions about the Plan, the eligible
employee should contact the Plan Administrator. If an eligible employee has any
questions about the eligible employee’s rights under ERISA, the eligible
employee should contact the nearest office of the Pension and Welfare Benefits
Administration, U.S. Department of Labor, listed in your telephone directory, or
the Division of Technical Assistance and Inquiries, Pension and Welfare Benefits
Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.,
Washington, D.C. 20210.

 

VIII. Important Names, Addresses and Other Information.

 

Plan Sponsor:    RoomStore, Inc
12501 Patterson Ave
Richmond, VA 23238
804 784-7600 Plan Administrator:    RoomStore, Inc
12501 Patterson Ave
Richmond, VA 23238
804 784-7600

Employer Identification Number:

54-1832498

Plan Number:

555

Type of Plan and Funding of Plan:

Benefits under this welfare benefit plan are provided solely by the Company from
its general assets to provide severance payments to eligible participants.
Benefits under the Plan are not necessarily funded through a trust or any other
funding medium.

Agent for Service of Legal Process:

Legal process may be served on the Plan Sponsor or the Plan Administrator.

Plan Year:

March 1 through February 28/29

*    *    *    *

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       5   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed this     
day of February, 2007.

 

RoomStore, Inc. By:   /s/ Curtis C. Kimbrell, III Name:   Curtis C. Kimbrell,
III Title:   President and CEO

 

STRICTLY CONFIDENTIAL    RoomStore, Inc       6   